Citation Nr: 1606506	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-24 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 20, 2010 for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 12, 2010 for the grant of entitlement to service connection for dysmenorrhea and fibroid uterus status post total abdominal hysterectomy (claimed as menstrual pain as due to an undiagnosed illness).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army Reserves from May 1984 to October 1984, from May 1989 to September 1989, and from September 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 2011 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied entitlement to service connection for depression/anxiety as due to an undiagnosed illness and for menstrual pain as due to an undiagnosed illness.  The Veteran did not appeal the decision nor submit new and material evidence as to either claim within one year of the denial.

2.  In April 2010, the Veteran filed a petition to reopen the claim of entitlement to service connection for a menstrual disorder; no communications were received by VA prior to that time that may be construed as a petition to reopen the previously denied claim.

3.  In August 2010, the Veteran filed a petition to reopen the claim of entitlement to service connection for depression/anxiety, now claimed as PTSD; no communications were received by VA prior to that time that may be construed as a petition to reopen the previously denied claim.

4.  In a January 2012 rating decision, the RO found that new and material evidence had been received to reopen the claim of entitlement to service connection for a menstrual disorder, and the benefit was awarded as service connection for dysmenorrhea and fibroid uterus with an evaluation of 30 percent with an effective date of April 12, 2010, 100 percent with an effective date of January 3, 2011, and 50 percent with an effective date of May 1, 2011.

5.  In an August 2011 rating decision, the RO found that new and material evidence had been received to reopen the claim of entitlement to service connection for depression/anxiety, now claimed as PTSD, and the benefit was awarded as service connection for PTSD with an evaluation of 70 percent with an effective date of August 20, 2010.

6.  The currently assigned effective dates of April 12, 2010 for entitlement to service connection for dysmenorrhea and fibroid uterus, and of August 20, 2010 for entitlement to service connection for PTSD, are the later of the dates that entitlement to the benefits were shown and the dates upon which petitions to reopen the claims of entitlement to service connection for the disabilities were received.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision denying entitlement to service connection for depression/anxiety as due to an undiagnosed illness and for menstrual pain as due to an undiagnosed illness is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The criteria for an effective date earlier than April 12, 2010 for the grant of entitlement to service connection for dysmenorrhea and fibroid uterus are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).

3.  The criteria for an effective date earlier than August 20, 2010 for the grant of entitlement to service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, the information and evidence that VA will obtain, and the information and evidence that the claimant is expected to provide.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
	
With regard to the Veteran's appeal seeking an earlier effective date for the grant of service connection for PTSD and for dysmenorrhea and fibroid uterus status post total abdominal hysterectomy (claimed as menstrual pain as due to an undiagnosed illness), service connection has been granted, and initial disability ratings and effective dates have been assigned.  Because the claims have been proven, the purpose that notice under § 5103(a) is intended to serve has been fulfilled, and further notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). An appellant bears the burden of demonstrating any prejudice from defective notice with respect to a "downstream" element such as the effective date of service connection.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged such error in this case.  Regardless, after the petitions to reopen were filed on April 2010 and August 2010, VA provided appropriate VCAA notice by letters of July 2010, November 2010, and August 2011, which included information as to what constitutes new and material evidence and how VA determines the effective date of service connection.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The evidence of record includes statements of the Veteran, VA treatment records, private treatment records, service personnel records, service treatment records, and lay statements of friends, family, and co-workers.  The Veteran has not identified additional records that should be obtained prior to appellate consideration.  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  See 38 U.S.C.A. § 7104 (West 2014).  The Board need not discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to a claimant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is service-connected for PTSD.  See rating decision of August 2011.  The Veteran is also service-connected for dysmenorrhea and fibroid uterus status post total abdominal hysterectomy (claimed as menstrual pain as due to an undiagnosed illness).  See rating decision of January 2012.  The Veteran contends that an effective date earlier than August 20, 2010 is warranted for the award of service connection for PTSD and that an effective date earlier than April 12, 2010 is warranted for the award of service connection for dysmenorrhea and fibroid uterus.

The Veteran contends specifically with regard to the PTSD claim, "I earnestly do not believe that a thorough review of my medical records, claim and all correspondence was conducted because if this was done, the evidence of mental health disorders examination on May 8, 1998 shows a diagnosis of depression and anxiety which are the core symptoms of PTSD was evident."  See Veteran's statement of June 2014.  The Veteran's representative argues that an unspecified VA medical examination was "inadequate because the medical examiner failed to provide a link for her mental condition to her service in Gulf War."  See Veteran's representative statement of October 2014.

With regard to the menstrual pain claim, the Veteran argues, "My claim for dysmenorrhea and fibroid uterus abdominal hysterectomy was rated in error because the hysterectomy procedure was performed in 2011, dysmenorrhea and fibroid uterus was also documented prior to April 12, 2010."  See VA Form 9 appeal of July 2014.

With respect to both claims, the Veteran argues that "medical records from periods October 24, 1991 to October 31, 2009 and particularly records from 1997-1999 were missing from her file."  See Veteran's representative statement of October 2014.

In a rating decision of October 1998, the RO denied entitlement to service connection for depression/anxiety as due to an undiagnosed illness and for menstrual pain as due to an undiagnosed illness.  The time period to appeal a VA decision does not commence, and the VA decision will not become final, if a veteran is not notified of the decision and applicable appellate rights.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007); Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  The Veteran was notified of the October 1998 rating decision denying service connection as to both disabilities by a letter of November 1998, which also explained to the Veteran the right of appeal.  The Veteran did not appeal the decision nor submit new and material evidence within one year of the denial.

Applicable law provides that an RO decision that is unappealed becomes final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Once a decision denying a service-connection claim becomes final, new and material evidence is required to reopen the claim.  If new and material evidence is presented or secured with respect to a disallowed claim, VA will reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. § 5108 (West 2014).  As the Veteran did not appeal the October 1998 decision, it became final, and new and material evidence was required to reopen the claim. 

In April 2010, the Veteran filed an application to reopen the previously decided claim for service connection relating to menstrual pain.  In a rating decision of January 2012, the RO found that new and material evidence had been received to reopen the claim and that the evidence was sufficient to grant the benefit.  Service connection was awarded, effective April 12, 2010, the date of receipt of her claim to reopen.  Likewise, in August 2010, the Veteran filed an application to reopen the previously denied claim for service connection for a psychiatric disorder, now claimed as PTSD.  In a rating decision of August 2011, the RO found that new and material evidence had been received to reopen the claim and that the evidence was sufficient to grant the benefit.  Service connection was awarded, effective August 20, 2010, the date of receipt of her claim to reopen.

The Board notes that the Veteran's August 2010 petition citing "PTSD" was correctly construed as a petition to reopen the previous claim relating to the symptoms of depression and anxiety.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The rating decision of October 1998 denied service connection for "depression/anxiety as due to an undiagnosed illness," while the Veteran's petition of August 2010 requested that VA "reopen my previous claim for Post Traumatic Stress Disorder (PTSD) which was denied in 1998."  (emphasis added).  A claimant generally seeks service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here the rating decision of 1998 broadly analyzed the Veteran's psychiatric symptoms as manifestations of depression and anxiety, and the Veteran's petition to reopen of August 2010, while referencing the disability of PTSD rather than depression/anxiety, was based on the same or similar symptoms experienced by the Veteran.

The effective date of an award of service connection based on new and material evidence received after a final adjudication shall be fixed in accordance with the facts found but shall not be earlier than the date of the receipt of the application to reopen.  See 38 U.S.C.A. § 5110(a) (West 2014); Sears v. Principi, 16 Vet. App. 244 (2002). 

Any communication from, or action by, a veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155 (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon a full review of the record, the Board finds that, after the October 1998 rating decision denying service connection became final, the Veteran made no correspondence to VA addressing the issue of service connection for an acquired psychiatric disorder or for a condition characterized by menstrual pain until the respective filings in August 2010 and April 2010.

The date of receipt of the Veteran's petition to reopen the service connection claim for PTSD was August 20, 2010.  The date of receipt of the Veteran's petition to reopen the claim concerning menstrual pain was April 12, 2010.  Therefore, the Board finds that the earliest effective dates of service connection for these disabilities are August 20, 2010 and April 12, 2010, respectively.

Final and binding VA determinations will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. § 3.105(a) (2015).  A final decision that establishes an effective date for service connection can be revised only if it is shown to contain clear and unmistakable error (CUE).  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).

Although the Veteran has not expressly argued for an earlier effective date based on any "clear and unmistakable error" in a rating decision, the Board notes that the arguments advanced by the Veteran do not allege CUE with requisite specificity.  See 38 C.F.R. §§ 20.1403(b), 20.1404(b) (2014).  Arguments that a VA medical examiner reached an incorrect conclusion, and that the RO's review of records was not sufficiently "thorough," relate to how the evidence of record at the time was weighed or evaluated, which by law are not allegations of CUE.  See 38 C.F.R. § 20.1403(d) (2015); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Clear and unmistakable error is not the misinterpretation of facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Neither is it a new medical diagnosis that "corrects" an earlier diagnosis.  See 38 C.F.R. § 20.1403(d) (2015).  Moreover, any implied failure by VA to assist the Veteran in the development of facts relevant to her claim would not constitute CUE.  Id.

Although the Board understands the Veteran's argument that her conditions began before the effective dates established, that is not the controlling factor in establishing effective dates for benefits.  Specifically, effective dates for service connection are not based on the date the condition began and cannot be any earlier than date of receipt of claim to reopen. See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  The Board is bound by the specific legal standard governing effective dates.  Because there is no legal basis by which effective dates for the grants of service connection earlier than August 20, 2010 and April 12, 2010 can be granted, the petitions for earlier effective dates must be denied.  See 38 C.F.R. § 3.400(b)(2)(i) (2015).  As a preponderance of the evidence is against entitlement to earlier effective dates, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date earlier than August 20, 2010 for the grant of entitlement to service connection for PTSD is denied.

Entitlement to an effective date earlier than April 12, 2010 for the grant of entitlement to service connection for dysmenorrhea and fibroid uterus status post total abdominal hysterectomy is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


